         Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 1 of 15




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                           )
In re:                                                     )   Chapter 11
                                                           )
WHITING PETROLEUM CORPORATION,                             )   Case No. 20-32021 (DRJ)
et al.,1                                                   )
                                                           )   (Jointly Administered)
                                   Debtors.                )   (Emergency Hearing Requested)
                                                           )

                     DEBTORS’ EMERGENCY MOTION FOR
                ENTRY OF AN ORDER APPROVING SETTLEMENT
            AGREEMENT BETWEEN THE DEBTORS, SHELL TRADING (US)
          COMPANY, JAMEX MARKETING, LLC, AND JAMES H. BALLENGEE

         EMERGENCY RELIEF HAS BEEN REQUESTED. A HEARING WILL BE CONDUCTED ON
         THIS MATTER ON JUNE 10, 2020, AT 11:30 A.M. (CENTRAL TIME) IN COURTROOM 400,
         4TH FLOOR, 515 RUSK STREET, HOUSTON, TEXAS 77002. IF YOU OBJECT TO THE
         RELIEF REQUESTED OR YOU BELIEVE THAT EMERGENCY CONSIDERATION
         IS NOT WARRANTED, YOU MUST EITHER APPEAR AT THE HEARING OR FILE A
         WRITTEN RESPONSE PRIOR TO THE HEARING.           OTHERWISE, THE COURT MAY
         TREAT THE PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.
         RELIEF IS REQUESTED NOT LATER THAN JUNE 12, 2020.
         PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF GENERAL ORDER
         2020-10, THE COURT INVOKED THE PROTOCOL FOR EMERGENCY PUBLIC HEALTH OR
         SAFETY CONDITIONS.
         IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR TELEPHONICALLY AND ALSO
         MAY APPEAR VIA VIDEO AT THIS HEARING.
         AUDIO COMMUNICATION WILL BE BY USE OF THE COURT’S REGULAR DIAL-IN
         NUMBER. THE DIAL-IN NUMBER IS +1 (832) 917-1510. YOU WILL BE RESPONSIBLE FOR
         YOUR OWN LONG-DISTANCE CHARGES. YOU WILL BE ASKED TO KEY IN THE
         CONFERENCE ROOM NUMBER. JUDGE JONES’ CONFERENCE ROOM NUMBER IS 205691.
         PARTIES MAY PARTICIPATE IN ELECTRONIC HEARINGS BY USE OF AN INTERNET
         CONNECTION. THE INTERNET SITE IS WWW.JOIN.ME. PERSONS CONNECTING BY
         MOBILE DEVICE WILL NEED TO DOWNLOAD THE FREE JOIN.ME APPLICATION.
         ONCE CONNECTED TO WWW.JOIN.ME, A PARTICIPANT MUST SELECT “JOIN A
         MEETING”. THE CODE FOR JOINING THIS HEARING BEFORE JUDGE JONES IS
         “JUDGEJONES”. THE NEXT SCREEN WILL HAVE A PLACE FOR THE PARTICIPANT’S
         NAME IN THE LOWER LEFT CORNER. PLEASE COMPLETE THE NAME AND CLICK
         “NOTIFY”.




 1
     The debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification
     number, are: Whiting Canadian Holding Company Unlimited Liability Corporation (3662); Whiting Petroleum
     Corporation (8515); Whiting US Holding Company (2900); Whiting Oil and Gas Corporation (8829); and
     Whiting Resources Corporation (1218). The location of the debtors’ service address is: 1700 Lincoln Street,
     Suite 4700, Denver, Colorado 80203.
        Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 2 of 15




        The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

respectfully state the following in support of this motion:

                                             Relief Requested

        1.      The Debtors seek entry of entry of an order, substantially in the form attached

hereto (the “Order”): (a) approving the form of the Settlement Agreement (the “Agreement”),

attached as Exhibit 1 to the Order, by and among the Debtors, Shell Trading (US) Company

(“Shell”), Jamex Marketing, LLC (“Jamex”), and James H. Ballengee (“Ballengee”, and together

with Jamex, the “Claimants”, and collectively with the Debtors and Shell, the “Parties”);(b)

authorizing the Debtors to perform any and all obligations contemplated in the Agreement; and

(c) granting such other relief as the Court deems proper.

                                         Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a

core proceeding within the meaning of 28 U.S.C. § 157(b). The Debtors confirm their consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

the entry of a final order by the Court.

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The bases for the relief requested herein are sections 105(a), 362(d), 363(b), and

365(a) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”)

and Bankruptcy Rules 2002 and 9019.


2
    A detailed description of the Debtors and their businesses, and the facts and circumstances supporting this
    motion and the Debtors’ chapter 11 cases, are set forth in the Declaration of Jeffrey S. Stein, Chief
    Restructuring Officer of Whiting Petroleum Corporation., in Support of Chapter 11 Petitions and First Day
    Motions [Docket No. 23] and the Declaration of Correne S. Loeffler, Chief Financial Officer of Whiting
    Petroleum Corporation and Whiting Oil and Gas Corporation, in Support of the Debtors’ First Day Motions
    [Docket No. 33] (the “First Day Declarations”).



                                                      2
       Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 3 of 15




                                             Background

       5.      Whiting Petroleum Corporation (“WLL”) and its Debtor affiliates are an

independent exploration and production company with an oil focused asset base. The Debtors’

primary production and development activities are located in North Dakota and the Rocky

Mountain region, with additional oil and gas properties located in Texas. The Debtors’ assets

predominately are mature properties with stable, high-quality, oil-weighted production.

Headquartered in Denver, Colorado, the Debtors have approximately 500 employees. The

Debtors’ operating revenue for the twelve-month period that ended December 31, 2019 was

approximately $1.6 billion, and, as of the Petition Date, the Debtors have approximately $3.4

billion in total funded debt obligations.

       6.      On April 1, 2020 (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and

managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. On April 1, 2020, the Court entered an order [Docket No. 15] authorizing

procedural consolidation and joint administration of these chapter 11 cases pursuant to

Bankruptcy Rule 1015(b). On April 10, 2020, the United States Trustee for the Southern District

of Texas (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to

section 1102 of the Bankruptcy Code (the “Committee”) [Docket No. 127].

                                            The Agreement

       7.      Following weeks of extensive good-faith, arm’s-length discussions, the Debtors

have reached an multi-party settlement agreement with Shell—a key commercial relationship—

and the Claimants. That agreement, subject to Court approval, will result in the settlement of

protracted litigation involving the Parties, result in over $4 million in cash being transferred by

Shell to the Debtors, obviate potential litigation involving the Debtors and their chapter 11 cases


                                                  3
       Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 4 of 15




(including with respect to their plan of reorganization and other key matters). Accordingly, the

Debtors request that the Court authorize the Debtors to enter into the Settlement Agreement.

       8.      More specifically, on May 12, 2015, Whiting Oil and Gas Corporation (“WOG”)

and Shell entered into a Master Crude Purchase and Sale Agreement Confirmation (the

“Whiting-Shell Confirmation”), which provided for the purchase and sale of crude petroleum at

the inlet flange of the Dakota Access Pipeline located in Stanley, North Dakota (“DAPL”).

       9.      On June 1, 2017, WOG and Shell entered into a Master Crude Purchase and Sale

Agreement Amended and Restated Confirmation (the “Amended Whiting-Shell Confirmation”),

which provided terms and conditions for the purchase and sale of crude petroleum at the inlet

flange of the Robinson Lake Pipeline at Robinson Lake in Mountrail County, North Dakota

(“RLP”).

       10.     Also on June 1, 2017, Jamex and Shell entered into a Master Crude Purchase and

Sale Agreement and Master Crude Purchase and Sale Confirmation (collectively,

the “Jamex-Shell Confirmation”), which provided terms and conditions for the sale of crude

petroleum to Jamex at the inlet flange of the DAPL.

       11.     On October 26, 2017, WOG asked Shell to cease making payments of $1.40 per

barrel to Jamex on Whiting’s behalf (the “Whiting Directive”). Shell then terminated the Jamex-

Shell Confirmation and ceased making payments to Jamex under the Jamex-Shell Confirmation

effective December 1, 2017. Since December 1, 2017, Shell has accumulated funds related to

the parties’ dispute (the “Held Funds”).

       12.     On April 6, 2018, Jamex filed a lawsuit styled as Jamex Marketing, LLC v.

Whiting Petroleum Corp., No. DC-18-04574, in the 68th District Court of Dallas County, Texas,

alleging that Whiting Oil and Gas Corporation and Whiting Petroleum Corporation (collectively




                                               4
        Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 5 of 15




“Whiting”) tortiously interfered with the Jamex-Shell Confirmation (the “Whiting Lawsuit”).

Since the Petition Date, the Claimants have moved on two separate occasions to lift the

automatic stay to pursue the Whiting Lawsuit, including once on an emergency basis [Docket

Nos. 196, 305]. While the Court denied the initial motion’s request for emergency consideration

and the Claimants withdrew the second motion, the pendency of those motions and the

possibility that the Claimants may again seek to lift the automatic stay has required the Debtors

and their counsel to spend significant time and attention on this matter at a critical juncture in

these cases [Docket Nos. 214, 380].

        13.      On February 12, 2020, Jamex filed a lawsuit styled as Jamex Marketing, LLC v.

Shell Trading (US) Company, No. DC-20-02413, in the 68th District Court of Dallas County,

Texas, alleging that Shell breached the Jamex-Shell Confirmation (the “Shell Lawsuit”). The

Shell Lawsuit is expected to go to trial next year, and Jamex has already served a third-party

subpoena on the Debtors. Accordingly, the Debtors and their counsel have spent and will spend

additional time addressing the Shell Lawsuit.

        14.      Whiting has denied the material allegations against it, asserted defenses, and

brought counterclaims against Jamex and third-party claims against Ballengee in the Whiting

Lawsuit. Jamex and Ballengee have denied the material allegations against them and asserted

defenses in the Whiting Lawsuit.

        15.      The Parties engaged in extensive good faith, arm’s-length discussions regarding

the Parties’ potential liability under the Jamex-Shell Confirmation, the Whiting Lawsuit, and the

Shell Lawsuit. These discussions were productive, and the parties have agreed to resolve

disputes on the terms set forth in the Agreement.3 Specifically, the Agreement provides for Shell


3
    In the event this summary is inconsistent with the terms of the Agreement, the Agreement shall govern.



                                                        5
       Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 6 of 15




to release the Held Funds as follows: (a) $13,850,000 to Jamex within five (5) days after

approval of the Agreement by the Court (the “Jamex Payment”); and (b) the remainder of all

Held Funds to the Debtors within five (5) days after approval of the Agreement by the Court

(the “Whiting Payment”).

       16.     As consideration for the release of the Held Funds, the Parties have agreed to

mutual releases and covenants, including a release of Shell from liability. In addition, the

Agreement requires the Claimants shall not file any pleading or appear in any matter in these

chapter 11 cases, and Jamex will resign from the Committee. While this Motion is being filed on

an emergency basis in light of the express terms of the Settlement Agreement, the Debtors have

engaged in extensive dialogue with their key constituents (including their prepetition revolving

agent, the Committee, and the Ad Hoc Group of Consenting Noteholders) regarding matters

involving the Claimants. Furthermore, since the Debtors entered into settlement discussions with

the Claimants, the Debtors have provided periodic updates to the advisers to their other key

stakeholders, as well as Shell, to keep them abreast of the developments.

                                          Basis for Relief

A.     Consummating the Agreement is a Sound Exercise of the Debtors’ Business
       Judgment.

       17.     Section 363(b)(1) of the Bankruptcy Code authorizes a debtor in possession to

“use, sell, or lease, other than in the ordinary course of business, property of the estate,” after

notice and a hearing. It is well established in this jurisdiction that a debtor may use property of

the estate outside the ordinary course of business under this provision if there is a good business

reason for doing so. See, e.g., ASARCO, Inc. v. Elliott Mgmt. (In re ASARCO, L.L.C.), 650 F.3d

593, 601 (5th Cir. 2011) (“[F]or the debtor-in-possession or trustee to satisfy its fiduciary duty to

the debtor, creditors, and equity holders, there must be some articulated business justification for



                                                 6
       Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 7 of 15




using, selling, or leasing the property outside the ordinary course of business.”) (quoting In re

Cont’l Air Lines, Inc., 780 F.3d 1223, 1226 (5th Cir. 1986)); GBL Holding Co., Inc. v.

Blackburn/Travis/Cole, Ltd. (In re State Park Bldg. Grp., Ltd.), 331 B.R. 251, 254 (Bankr. N.D.

Tex. 2005); In re Martin, 91 F.3d 389, 395 (3d Cir. 1996); In re Filene’s Basement, LLC, No.

11-13511 (KJC) (Bankr. D. Del. Apr. 29, 2014) (stating that, under the business judgment

standard, once the debtor presents “a reasonable basis for its business decisions . . . courts will

generally not entertain objections to the debtor’s conduct”).

       18.     The Debtors respectfully submit that the Agreement represents a fair and

reasonable compromise that is in the best interest of the Debtors’ estates. The Agreement

monetizes claims that were previously mired in litigation and provides a cash infusion that will

benefit the Debtors’ estates. This capital can be a useful resource for the Debtors as they manage

their operations during these chapter 11 proceedings and continue working toward confirmation

of the Joint Chapter 11 Plan of Reorganization of Whiting Petroleum Corporation and Its

Debtor Affiliates [Docket No. 198] (the “Plan”).

       19.     In addition, the Agreement was the result of extensive negotiations among the

Parties, which, if approved by the Court, will allow the Parties to avoid costly litigation with

respect to the Parties’ underlying claims as well as key matters in these chapter 11 cases,

including the Debtors’ proposed Plan. The outcome of litigation involving the underlying claims

is subject to risk. Because of this risk, prior to filing these cases the Debtors and Jamex had

already engaged in mediation and extensive settlement efforts. This Agreement resolves all

pending disputes with the Claimants, enabling the Debtors to focus the efforts of their advisors

and other resources on their core business and these chapter 11 cases. The ongoing litigation

with the Claimants has become a distraction for the Debtors, and the Agreement will remove this




                                                 7
       Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 8 of 15




distraction allowing the Debtors to concentrate on their business and these cases. Finally, the

Agreement allows the Debtors to realize immediate returns on account of claims that could have

taken months or years to liquidate and limits the uncertainty of long-term litigation, the pendency

of which may affect the Debtors’ ability to promptly prosecute their chapter 11 plan process and

emerge as a more viable business enterprise. The immediate return of the Held Funds will help

the Debtors maintain a strong liquidity position as they focus on confirmation of the Plan.

Accordingly, the Debtors respectfully request that the Court enter the Order and authorize the

Debtors to proceed with the Agreement as such action is a sound exercise of the Debtors’

business judgment and in the best interest of their estates.

B.     The Agreement Satisfies the Standards of Bankruptcy Rule 9019 and Should Be
       Approved.

       20.     Bankruptcy Rule 9019(a) provides, in relevant part:

               On motion by the [debtor in possession] and after notice and a
               hearing, the court may approve a compromise or settlement.
               Notice shall be given to creditors, the United States trustee, . . . and
               indenture trustee as provided in Rule 2002 and to any other entity
               as the court may direct.

       21.     “To minimize litigation and expedite the administration of a bankruptcy estate,

[c]ompromises are favored in bankruptcy.” Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d

Cir. 1996); see also Will v. Nw. Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 644 (3d Cir. 2006)

(“[s]ettlements are favored [in bankruptcy]”); In re Key3Media Grp., Inc., 2006 WL 2842462, at

*3 (D. Del. Oct. 2, 2006) (same); In re Adelphia Commc’n Corp., 361 B.R. 337, 348 (Bankr. D.

Del. 2007) (same). Settlements are considered a “normal part of the process of reorganization”

and a “desirable and wise method[] of bringing to a close proceedings otherwise lengthy,

complicated, and costly.” Rivercity v. Herpel (In re Jackson Brewing Co.), 624 F.2d 599, 602

(5th Cir. 1980) (citations omitted) (decided under the Bankruptcy Act).



                                                  8
       Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 9 of 15




       22.     Pursuant to Bankruptcy Rule 9019(a), a bankruptcy court may, after appropriate

notice and a hearing, approve a compromise or settlement so long as the proposed settlement is

fair, reasonable, and in the best interest of the estate. See In re Age Ref. Inc., 801 F.3d 530, 540

(5th Cir. 2015). Ultimately, “the decision to approve a compromise lies within the sound

discretion of the bankruptcy court.” See United States v. AWECO, Inc. (In re AWECO, Inc.), 725

F.2d 293, 297 (5th Cir. 1984); Jackson Brewing, 624 F.2d at 602–03.

       23.     In Jackson Brewing, the United States Court of Appeals for the Fifth Circuit set

forth a balancing test under which bankruptcy courts are to analyze proposed settlements. The

factors the Court must consider are: “(1) the probability of success in litigating the claim subject

to settlement, with due consideration for the uncertainty in fact and law; (2) the complexity and

likely duration of litigation and any attendant expense, inconvenience, and delay, and (3) all

other factors bearing on the wisdom of the compromise.” See Age Ref. Inc., 801 F.3d at 540

(internal citations omitted).

       24.     Under the rubric of the third factor referenced above, the Fifth Circuit has

specified two additional factors that bear on the decision to approve a proposed settlement.

First, the court should consider “the paramount interest of creditors with proper deference to

their reasonable views.” Id.; Conn. Gen. Life Ins. Co. v. United Cos. Fin. Corp. (In re Foster

Mortg. Corp.), 68 F.3d 914, 917 (5th Cir. 1995). Second, the court should consider the “extent

to which the settlement is truly the product of arm’s-length bargaining, and not of fraud or

collusion.” Age Ref. Inc., 801 F.3d at 540; Foster Mortg. Corp., 68 F.3d at 918 (citations

omitted).

       25.     Generally, the role of the bankruptcy court is not to decide the issues in dispute

when evaluating a settlement. Watts v. Williams, 154 B.R. 56, 59 (S.D. Tex. 1993). Instead, the




                                                 9
      Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 10 of 15




court should determine whether the settlement as a whole is fair and equitable. Protective

Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424

(1968).

          26.   The Debtors satisfy these standards with respect to the Agreement. The first two

factors of the Jackson Brewing balancing test, taken together, suggest that the Agreement

represents a fair and reasonable compromise and is in the best interest of the estate. With respect

to the first Jackson Brewing factor, “the probability of success in litigating the claim subject to

settlement,” the Debtors, after consulting with their counsel in relation to the Whiting Lawsuit,

are confident in their position in the Whiting Lawsuit. However, there is no guarantee of success

and litigation is inherently uncertain. In contrast, the Agreement provides both certainty and

finality, in addition to returning of a portion of the Held Funds to the Debtors. With respect to the

second Jackson Brewing factor, “the complexity and likely duration of litigation and any

attendant expense, inconvenience, and delay,” continued litigation with the Claimants (including,

without limitation, the possibility that the Debtors could be required to participate in discovery

and/or other proceedings related to the Shell Lawsuit). Such litigation would be costly and

would inconvenience the Debtors at a time when they are focused on these chapter 11 cases.

          27.   Lastly, with respect to the third factor, a variety of “other factors bear[] on the

wisdom of the compromise” contemplated by the proposed Settlement Agreement.                   More

specifically, this Court’s approval of the proposed Settlement Agreement will remove one

obstacle to confirmation of the Plan, which the Claimants are expected to oppose absent approval

of the requested relief, and which would in turn delay the Debtors’ emergence from chapter 11.

          28.   Based on the foregoing considerations, the Debtors respectfully submit that the

Agreement represents a fair and reasonable compromise that is in the best interest of the




                                                 10
      Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 11 of 15




Debtors’ estates. The Debtors have determined in their reasonable business judgment that the

benefits of the Agreement outweigh their costs after considering the probability of success in

defending Jamex’s claim and prosecuting their counterclaims, the complexity and likely duration

of litigation and related expenses and inconvenience.

       29.     The Agreement meets other factors that bear on approval of the compromise, as it

benefits the creditors’ interests and is truly the product of arm’s-length bargaining. From the

creditors’ perspective, this Agreement brings value in the form of payment to the Debtors of the

remainder of the Held Funds. Further, there is no concern that this Agreement was the product

of fraud or collusion. The Debtors, Claimants and Shell, each of which was represented by

counsel, engaged in intense, arm’s-length negotiations to reach the Agreement. For all of these

reasons, the Debtors respectfully request that the Court approve this Agreement.

                       Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       30.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

                                      Reservation of Rights

       31.     Nothing contained herein or any actions taken pursuant to such relief requested is

intended or shall be construed as: (a) an admission as to the amount of, basis for, or validity of

any claim against a Debtor entity under the Bankruptcy Code or other applicable nonbankruptcy

law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute any claim on any

grounds; (c) a promise or requirement to pay any claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this motion or any order granting the relief

requested by this motion or a finding that any particular claim is an administrative expense claim


                                                11
      Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 12 of 15




or other priority claim; (e) a request or authorization to assume, adopt, or reject any agreement,

contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) an admission as to the

validity, priority, enforceability, or perfection of any lien on, security interest in, or other

encumbrance on property of the Debtors’ estates; (g) a waiver or limitation of the Debtors’, or

any other party in interest’s, rights under the Bankruptcy Code or any other applicable law; or (h)

a concession by the Debtors that any liens (contractual, common law, statutory, or otherwise)

that may be satisfied pursuant to the relief requested in this motion are valid, and the rights of all

parties in interest are expressly reserved to contest the extent, validity, or perfection or seek

avoidance of all such liens. If the Court grants the relief sought herein, any payment made

pursuant to the Court’s order is not intended and should not be construed as an admission as to

the validity of any particular claim or a waiver of the Debtors’ or any other party in interest’s

rights to subsequently dispute such claim.

                                    Emergency Consideration

       32.     Pursuant to Local Rule 9013-1(i), the Debtors respectfully request emergency

consideration of this motion. The terms of the Agreement provide that the Parties shall use

commercially reasonable efforts to cause the Court to enter an order approving the relief sought

in this motion no later than June 10, 2020. Further, the date by which parties must file proofs of

claim in these chapter 11 cases is June 15, 2020. Therefore, to comply with the terms of the

Agreement and prevent the Claimants from unnecessarily needing to file a proof of claim, the

Parties believe emergency consideration of this motion is warranted. Furthermore, as noted

above, the Debtors have engaged in extensive dialogue with their key constituents (including

their prepetition revolving agent, the Committee, and the Ad Hoc Group of Consenting

Noteholders) regarding matters involving the Claimants. Furthermore, since the Debtors entered




                                                 12
      Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 13 of 15




into settlement discussions with the Claimants, the Debtors have provided periodic updates to the

advisers to their other key stakeholders, as well as Shell, to keep them abreast of the

developments.

                                              Notice

       33.       The Debtors will provide notice of this motion to the following parties or their

counsel: (a) the U.S. Trustee for the Southern District of Texas; (b) the holders of the 30 largest

unsecured claims against the Debtors (on a consolidated basis); (c) the administrative agent

under the Debtors’ prepetition revolving credit facility; (d) the lenders under the Debtors’

prepetition revolving credit facility; (e) the indenture trustee for the Debtors’ unsecured notes;

(f) the ad hoc group of senior noteholders; (g) the Committee; (h) the Claimants and their

counsel; (i) the United States Attorney’s Office for the Southern District of Texas; (j) the Internal

Revenue Service; (k) the United States Securities and Exchange Commission; (l) the

Environmental Protection Agency and similar state environmental agencies for states in which

the Debtors conduct business; (m) the state attorneys general for states in which the Debtors

conduct business; and (n) any party that has requested notice pursuant to Bankruptcy Rule 2002.

The Debtors submit that, in light of the nature of the relief requested, no other or further notice

need be given.




                                                 13
           Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 14 of 15




            WHEREFORE, the Debtors respectfully request that the Court enter an order, granting

    the relief requested in this motion and granting such other and further relief as is appropriate

    under the circumstances

Houston, Texas
June 5, 2020

Respectfully Submitted,

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                            KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)       KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)          Brian Schartz, P.C. (TX Bar No. 24099361)
Veronica A. Polnick (TX Bar No. 24079148)        Anna Rotman, P.C. (TX Bar No. 24046761)
1401 McKinney Street, Suite 1900                 609 Main Street
Houston, Texas 77010                             Houston, Texas 77002
Telephone:      (713) 752-4200                   Telephone:      (713) 836-3600
Facsimile:      (713) 752-4221                   Facsimile:      (713) 836-3601
Email:          mcavenaugh@jw.com                Email:          brian.schartz@kirkland.com
                jwertz@jw.com                                    anna.rotman@kirkland.com
                vpolnick@jw.com
                                                 -and-
Co-Counsel to the Debtors
and Debtors in Possession                        Gregory F. Pesce (admitted pro hac vice)
                                                 300 North LaSalle Street
                                                 Chicago, Illinois 60654
                                                 Telephone:     (312) 862-2000
                                                 Facsimile:     (312) 862-2200
                                                 Email:         gregory.pesce@kirkland.com

                                                 -and-

                                                 Stephen Hessler, P.C. (admitted pro hac vice)
                                                 601 Lexington Avenue
                                                 New York, New York 10022
                                                 Telephone:    (212) 446-4800
                                                 Facsimile:    (212) 446-4900
                                                 Email:        stephen.hessler@kirkland.com

                                                 Co-Counsel for the Debtors and Debtors in Possession




                                                  14
      Case 20-32021 Document 412 Filed in TXSB on 06/05/20 Page 15 of 15




                                     Certificate of Service

        I certify that on June 5, 2020, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
